Steffen, J.,
dissenting:
Respectfully, I dissent.
In my view the district court correctly understood and applied the law as required by the trial evidence.

Large Parcel

The majority recognize that identification of the larger tract is an issue of law when the facts are compellingly clear. I agree and conclude that the trial judge, after evaluating the totality of the evidence and the credibility of witnesses, properly determined as a matter of law that the 27-acre parcel of land on the west side of *453the freeway constituted the larger parcel affected by the condemnation and the only property subject to valuation for the purpose of establishing severance damages.
Under the general rule of law cited by the majority, City of Los Angeles v. Wolfe, 491 P.2d 813 (Cal. 1971), the property must reflect a unity of title, contiguity and use. The requirement of physical contiguity may be relaxed in the presence of evidence showing an actual and existing unity of use and purpose. No such showing occurred here. The only evidence of integrated use or functional connection between the west and east parcels was irregular, isolated instances when the west parcel was used as supplemental parking for large events hosted by the Dunes Hotel or an unrelated property, Caesar’s Palace. There was, therefore, no evidentiary basis under the majority rule for determining that the larger parcel included the Dunes property east of the freeway. Moreover, M & R essentially conceded, in its opening brief on appeal, that it could not prevail under the majority or general rule. It then sought to persuade this court to adopt a so-called minority rule which, interestingly, the majority reject as an “aberration.” We are thus faced with the anomaly of M & R recognizing that it must lose under the majority rule since non-contiguous property was not being jointly used at the time of condemnation, and the majority holding that M & R is entitled to have a jury consider the issue under the same rule.
Indeed, even if we were to adopt the aberrational minority position, M & R would still lose. The 1980 “plans” to utilize the west 27 acres as a fractional part of the existing golf course on the east property or to use the west parcel as an RV park connected to the east parcel by monorail represented such tentative, unfocused and speculative prospects for Mure usage as to fail, as a matter of law, to satisfy the requirement of an integrated use to be implemented in the “reasonably near future.”
I agree with the trial court and my brethren in the majority that the general rule applies to this case. I therefore concur with M & R’s recognition that, under the general rule, the trial court correctly determined that the west parcel was the large parcel as a matter of law.

Joinder

After the trial court ruled that the 27-acre parcel west of the freeway was the larger parcel for purposes of awarding severance damages, thus precluding damages to the hotel-casino and golf course operation, M & R sought to have the west parcel valued in connection with the hotel-casino and golf course under the theory of joinder. This theory likewise would have produced greater damages than those suggested by the State, because of the impos*454sibility of joining the parcels allegedly intended for assembly in the future.1
The trial court rejected the joinder theory as an attempt by another name to achieve the larger parcel composition urged by M & R. In my opinion, the trial court was correct. The large parcel theory would give severance damages based upon the amount of value lost through severance, while the joinder theory would award damages based on the value lost by disassembling tracts which had been or would, with reasonable probability, be assembled for some higher use. The damages here would be nearly identical.
It is true that courts have accepted the joinder theory, see People ex rel. Department of Public Works v. TeVelde, 91 Cal.Rptr. 556 (Ct.App. 1970); County of Santa Clara v. Ogata, 49 Cal.Rptr. 397 (Ct.App. 1966); however, the same issue arises here as with the large parcel theory: was it within the province of the trial court to determine that this theory of appraisal did not apply to the facts as presented? I believe that it was.
The joinder theory requires evidence of reasonable probability that the parcels will be joined in the reasonably near future — this includes considering whether the prospective use of the parcel sought to be “joined” is adaptable for such use, needed or likely to be needed in the near future, and reasonably (i.e., economically) practicable. Ocean Shore R.R., 196 P.2d at 583. The speculative, unfocused and uncommitted prospects for using the condemned acreage as an adjunct to the hotel property to accommodate an RV park or a small portion of the Dunes’ golf course simply do not satisfy the legal requisites of joinder. Consequently, the trial court correctly ruled as a matter of law that the theory was inapplicable.2
*455My review of the law and the record convinces me that the trial court provided a fair basis, to both landowner and taxpayer, for assessing the value of the condemned land and the damages occasioned by its severance from the remaining acreage. Therefore, I would affirm.
Mowbray, J., concurs.

 The theory of joinder can be explained as follows:
The theory is used to show that the combined properties have a highest and best use superior to that of the single condemned parcel. A higher recovery is then possible when the condemned parcel is considered as part of the larger area. See People v. Ocean Shore R.R., 196 P.2d 570 (Cal. 1948).
To take advantage of the assemblage theory, a condemnee must show that joinder or integration of the various parcels in question is reasonably practicable. Factors considered include time and cost of uniting the land and willingness of other owners to participate in the assemblage. See Stockton v. Vote, 244 P. 609 (Cal. 1926); People ex rel. Department of Public Works v. Te Velde, 91 Cal.Rptr. 556 (Ct.App. 1970). The weighing of the foregoing factors is a question of fact for the jury. Santa Clara v. Ogata, 49 Cal.Rptr. 397, 401 (Ct.App. 1966). Although the decisions concerning union of parcels have not spoken on the point, the party urging the position must lay a foundation showing some probability of joinder and carry the burden of proof. “[Ejlements affecting value which, while possible, are not reasonably probable, should be excluded.” People v. Ocean Shore R.R., 196 P.2d at 583.


 I observed that in the instant case there would be little difference in the practical effect of either theory. If, as M & R contends, the larger parcel *455included the hotel property, the condemned land would have enjoyed the benefit of an appraisal substantially increased by inclusion of the higher valued parcel and improvements. In addition, M & R would have received severance damages representing loss of value sustained by the larger, uncon-demned property. See supra, n. 1; TeVelde, 91 Cal.Rptr. at 559. Under a joinder theory, M & R would have enjoyed the enhanced value effect of joining the condemned parcel with the hotel property, just as it would if considered part of the hotel property as the larger parcel. In addition'to the higher value realized on the land taken, M & R also would have been entitled to severance damages based upon the market value of the remaining property both before and after its severance from the condemned acreage. Id. Indeed, TeVelde refers to the joinder and larger parcel theories interchangeably. Id. Under the joinder theory, joinder should be shown to be both reasonably probable and reasonably imminent. Ocean Shore R.R., 196 P.2d at 583. Property owners deprived of property by the power of eminent domain are entitled to just compensation based upon the fair market value of the property taken. They are not entitled to damages founded on speculation or conjecture as to what eventually might be possible concerning the condemned land.